Order affirmed, without costs. The relief sought by the defenses stricken from the answer herein is available to the appellant under a statutory procedure provided in chapter 794 of the Laws of 1933, whereby section 1083-b is added to the Civil Practice Act. Therefore, it is unnecessary at this time to determine whether or not the court could accord the same relief under the interpretation of its powers and the Rules of Civil Practice invoked by the appellant. The declaration that the court has not such power, or has such power although dormant and not exercised for a long period of time, should await an action when such declaration is indispensable to a decision. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.